DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 12-14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2016/0198585, hereinafter “Li”).
Regarding claim 1, Li discloses a liquid crystal display panel (Figures 1-2, 6 and 8; see Paragraphs [0007]-[0009] and [0013]-[0014] identifying the embodiment shown in Figures 1-2, 6 and 8; Paragraph [0047] “manufacturing the display device may further comprise the step of forming a liquid crystal cell by injecting liquid crystals between the first substrate and the second substrate”), comprising an array substrate (S2; Paragraph [0027]) and an opposite substrate (S1) that are disposed opposite to each other; the liquid crystal display panel having a display region (A1; Paragraph [0018]) and at least one non-display region (A1; Paragraph [0018]) disposed beside the display region (Figure 2b); wherein
the array substrate is of a multi-layer structure (see Figures 2b and 8; Paragraph [0039] “second substrate S2 may include a gate metal layer, a gate insulating layer, an active layer, a source/drain metal layer, a passivation layer, a planarization layer, a pixel electrode layer and the like; ; and the films for forming the third protrusion bodies 31 may be at least two of the foregoing films”) and includes a pixel electrode layer (Paragraph [0039] “a pixel electrode layer”) and a plurality of protrusions (3, 4; Paragraph [0015]) disposed in the at least one non-display region (Figures 6 and 8), the opposite substrate includes a common electrode layer (6; Paragraph [0015]); a protrusion has a structure including at least one film (Figure 8, protrusion 3 has a structure including 31 and 32, and protrusion 4 has a structure including 41 and 42; Paragraph [0039]), and a film of the at least one film is located in a layer included in the array substrate (Paragraph [0041] “The second contact electrodes 32 and the third contact electrodes 42, for instance, may be formed in the same layer as the pixel electrodes”).

Regarding claim 4, Li discloses the limitations of claim 1 above, and further discloses wherein the film of the at least one film is located in the pixel electrode layer (Paragraph [0041] “The second contact electrodes 32 and the third contact electrodes 42, for instance, may be formed in the same layer as the pixel electrodes”).

Regarding claim 5, Li discloses the limitations of claim 1 above, and further discloses wherein the array substrate further includes a pixel circuit structure (Paragraph [0039] “S2 may include a gate metal layer, a gate insulating layer, an active layer, a source/drain metal layer”) disposed on the side of the pixel electrode layer away from the opposite substrate, the pixel circuit structure includes a gate electrode layer, a gate insulating layer, an active layer and a source-drain electrode layer (see Paragraphs [0039] and [0040] “a gate electrode”); and
the film of the at least one film is located in a layer of the pixel circuit structure (Paragraph [0039] “in FIG. 8, the fourth protrusion body 41 may, for instance, be made from the gate metal or the source/drain metal”).

Regarding claim 12, Li discloses the limitations of claim 1 above, and further discloses wherein the plurality of protrusions are disposed in the at least one non-display region corresponding to one edge or more edges of the liquid crystal display panel (Figure 6).

Regarding claim 13, Li as modified by Yoo discloses the limitations of claim 1 above, and Li further discloses wherein in the plurality of protrusions, shapes of protrusions in a non-display region corresponding to a same edge of the liquid crystal display panel are not completely the same: and/or
shapes of protrusions in non-display regions corresponding to different edges of the
liquid crystal display panel are not completely the same (see Figures 6 and 8, where protrusions 3 and 4 are not completely the same).

Regarding claim 14, Li discloses the limitations of claim 1 above, and further discloses wherein in the plurality of protrusions, protrusions in a non-display region corresponding to an edge of the liquid crystal display panel are arranged in at least one row (Figure 6); and
protrusions in each row of the at least one row are sequentially arranged in an extending direction of the edge of the liquid crystal display panel corresponding to the non-display region in which the protrusions are disposed (Figure 6).

Regarding claim 20, Li discloses the limitations of claim 1 above, and further discloses a liquid crystal display device, comprising: the liquid crystal display panel according to claim 1; and a backlight module configured to provide light for the liquid crystal display panel (Paragraph [0047]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Segawa et al. (US 2008/0318018, hereinafter “Segawa”).
Regarding claim 2, Li discloses the limitations of claim 1 above.
Li does not disclose that a shape of the protrusion includes at least one of a cylindrical, a frustum of a cone, a prism or a frustum of a pyramid.
However, Segawa teaches a necessary and sufficient spacer function can be obtained by a column-shaped spacer as long as it has a column shape, and examples of such a column shape include a cylindrical shape, a truncated cone or pyramid shape (Paragraph [0299]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the shape of the protrusion as disclosed by Li with the teachings of Segawa, wherein a shape of the protrusion includes at least one of a cylindrical, a frustum of a cone, a prism or a frustum of a pyramid, for the purpose of providing a necessary and sufficient spacer function in a non-display region for a liquid crystal display panel (Segawa: Paragraph [0299]).

Regarding claim 3, Li as modified by Segawa discloses the limitations of claim 2 above, and Li further discloses wherein shapes of the plurality of protrusions are the same or not completely the same (Figure 8; protrusions 3 and 4 having different protrusion bodies).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Fujisawa (US 2018/0307070).
Regarding claim 6, Li discloses the limitations of claim 1 above, and Li further discloses wherein the array substrate further includes a pixel circuit structure (Paragraph [0039] “S2 may include a gate metal layer, a gate insulating layer, an active layer, a source/drain metal layer”) disposed on the side of the pixel electrode layer away from the opposite substrate, the pixel circuit structure includes a gate electrode layer, a gate insulating layer, an active layer and a source-drain electrode layer (see Paragraphs [0039] and [0040] “a gate electrode”); and
the protrusion has a structure including two films (Figure 8), and a layer of the two films is located in the pixel electrode layer (Paragraph [0041] “The second contact electrodes 32 and the third contact electrodes 42, for instance, may be formed in the same layer as the pixel electrodes”).
Li dose not disclose a layer of the two films is located in the active layer.
However, Fujisawa teaches an active layer and a pixel electrode can be formed of ITO (Paragraphs [0297], [0300]).
Because Li suggests a pixel electrode layer material be included in the protrusion, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the Li protrusion with the teachings of Fujisawa, wherein a layer of the two films is located in the active layer, so that a harmful effect of photocarriers caused by light absorption can be prevented and the aperture ratio can be increased (Fujisawa: Paragraphs [0297], [0300]).
 
Claims 7-8, 10-11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yoo et al. (US 2004/0227895, hereinafter “Yoo”).
Regarding claim 7, Li discloses the limitations of claim 1 above.
Li does not disclose that the array substrate further includes a color filer layer disposed at a side of the pixel electrode layer proximate to or away from the opposite substrate, the color filter layer includes color filter portions of at least two colors; and
the film of the at least one film is located in a color filter portion of a color among the
color filter portions of at least two colors.
	However, Yoo teaches a similar liquid crystal display panel (Figures 2-5, 12B and 19; Paragraphs [0045]-[0047], [0073], [0115]), comprising an array substrate (100) and an opposite substrate (200), wherein 
the array substrate further includes a color filer layer (160 in Figure 19) disposed at a side of a pixel electrode layer (129) proximate to or away from the opposite substrate, the color filter layer includes color filter portions of at least two colors (162, 164, 166); and
a film of the at least one film (a film of protrusion 310) is located in a color filter portion of a color among the color filter portions of at least two colors (Paragraph [0100]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the array substrate as disclosed by Li with the teachings of Yoo, wherein the array substrate further includes a color filer layer disposed at a side of the pixel electrode layer proximate to or away from the opposite substrate, the color filter layer includes color filter portions of at least two colors; and the film of the at least one film is located in a color filter portion of a color among the color filter portions of at least two colors, for the purpose of displaying image using the color filter and pixel and common electrodes while forming the color filter and the protrusion simultaneously and of the same material, so that the manufacturing cost for the LCD apparatus may be reduced. (Yoo: Paragraphs [0009], [0011], [0098]).

Regarding claim 8, Li as modified by Yoo discloses the limitations of claim 7 above.
Li does not disclose that the color filter portions of at least two colors includes at least a color filter portion of red color, and the film of the at least one film is located in the color filter portion of red color.
However, Yoo teaches that the color filter portions of at least two colors includes at least a color filter portion of red color (Paragraph [0096] “a red color filter 162”), and the film of the at least one film is located in the color filter portion of red color (Paragraph [0100]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the array substrate as disclosed by Li with the teachings of Yoo, wherein the color filter portions of at least two colors includes at least a color filter portion of red color, and the film of the at least one film is located in the color filter portion of red color, for the purpose of displaying image using the color filter and pixel and common electrodes, while forming the color filter and the protrusion simultaneously and of the same material, so that the manufacturing cost for the LCD apparatus may be reduced (Yoo: Paragraphs [0009], [0011], [0098]).

Regarding claim 10, Li as modified by Yoo discloses the limitations of claim 7 above.
Li does not disclose that the opposite substrate further includes a plurality of grooves disposed in the at least one non-display region;
each protrusion of the plurality of protrusions is corresponding to a groove of the plurality of grooves, and the protrusion is matched with the corresponding groove.
However, Yoo teaches that the opposite substrate includes a plurality of grooves (244) disposed in the at least one non-display region (Figure 19); and
each protrusion of the plurality of protrusions is corresponding to a groove of the plurality of grooves, and the protrusion is matched with the corresponding groove (Figure 19).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display panel as disclosed by Li with the teachings of Yoo, wherein the opposite substrate further includes a plurality of grooves disposed in the at least one non-display region; each protrusion of the plurality of protrusions is corresponding to a groove of the plurality of grooves, and the protrusion is matched with the corresponding groove, for the purpose of wrapping the protrusion at a position through the opening (Yoo: Paragraph [0116]).

Regarding claim 11, Li as modified by Yoo discloses the limitations of claim 10 above.
Li does not disclose a shape of an end face of the protrusion proximate to the corresponding groove is the same as a shape of an opening of the corresponding groove proximate to the protrusion, and an area of the end face of the protrusion proximate to the corresponding groove is equal to or slightly greater than or slightly less than an area of the opening of the corresponding groove proximate to the protrusion.
However, Yoo teaches a shape of an end face of the protrusion proximate to the corresponding groove is the same as a shape of an opening of the corresponding groove proximate to the protrusion (Paragraph [0116] “an opening 244 formed at a position corresponding to a conductor 129 a wrapping an insulator 310”; the examiner considers “wrapping” necessitates that the end face of the opening has a shape of the end face of the protrusion), and an area of the end face of the protrusion proximate to the corresponding groove is equal to or slightly greater than or slightly less than an area of the opening of the corresponding groove proximate to the protrusion (Figure 19; since 244 has to wrap the insulator 310, the area of the end face of 244 should be at least equal or slightly greater than that of 310).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display panel as disclosed by Li with the teachings of Yoo, wherein a shape of an end face of the protrusion proximate to the corresponding groove is the same as a shape of an opening of the corresponding groove proximate to the protrusion, and an area of the end face of the protrusion proximate to the corresponding groove is equal to or slightly greater than or slightly less than an area of the opening of the corresponding groove proximate to the protrusion, for the purpose of wrapping the protrusion at a position through the opening (Yoo: Paragraph [0116]).

Regarding claim 16, Li discloses the limitations of claim 1 above.
Li does not disclose a sealant disposed between the array substrate and the opposite substrate in the at least one non-display region; wherein
the plurality of protrusions are disposed at a side of the sealant proximate to the display region; or
the plurality of protrusions are disposed at a side of the sealant away from the display region.
However, Yoo teaches the liquid crystal display panel further comprises a sealant (Figure 19, seal member 410) that is disposed between the first substrate and the second substrate in the non-display in the at least one non-display region (examiner considers the boundary between PA2 and DA2 where 410 is formed thereat as a non-display region because of the presence of black matrix 240 therein); wherein
the plurality of protrusions are disposed at a side of the sealant away from the display region (Figure 19).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display panel as disclosed by Li with the teachings of Yoo, to have a sealant disposed between the array substrate and the opposite substrate in the at least one non-display region; wherein the plurality of protrusions are disposed at a side of the sealant proximate to the display region; or the plurality of protrusions are disposed at a side of the sealant away from the display region, for the purpose of assembling the array substrate and the opposite substrate (Yoo: Paragraph [0064]).

Regarding claim 18, Li as modified by Yoo discloses the limitations of claim 10 above.
Li does not explicitly disclose that the opposite substrate further includes a second base substrate and a first black matrix pattern disposed at a side of the second base substrate proximate to the array substrate in the at least one non-display region; and
at least one part of the first black matrix pattern forms the plurality of grooves. 
However, Yoo teaches that the opposite substrate includes a second base substrate (210) and a first black matrix pattern (240 in PA2) disposed at a side of the second base substrate proximate to the array substrate in the at least one non-display region; and 
at least one part of the first black matrix pattern forms the plurality of grooves (Figure 19).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display panel as disclosed by Li with the teachings of Yoo, wherein the opposite substrate further includes a second base substrate and a first black matrix pattern disposed at a side of the second base substrate proximate to the array substrate in the at least one non-display region; and at least one part of the first black matrix pattern forms the plurality of grooves, for the purpose of wrapping the protrusion at a position through the opening formed in the black matrix (Yoo: Paragraph [0116]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Gotoh (US 2010/0309416).
Regarding claim 15, Li discloses the limitations of claim 1 above.
Li does not disclose that a minimum distance between the protrusion and a boundary of the display region closest to the protrusion is greater than or equal to 5 μm.
However, Gotoh teaches providing protrusions in a non-display region to prevent the outflow of an orientation film (72 formed outside 10 in Figures 7-9, Paragraph [0072]), where a distance between a boundary of a display region and the protrusion is 10 µm (see Figure 9 below, where d2 is a distance between “a boundary of the display region by the orientation film stopper 71” denoted by the examiner and the protrusion 72; Paragraph [0074]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the protrusions as disclosed by Li with the teachings of Gotoh, wherein a minimum distance between the protrusion and a boundary of the display region closet to the protrusion is greater than or equal to 5 µm, for the purpose of preventing the outflow of the orientation film using a protrusion in a non-display area (Gotoh: Paragraph [0072]).
                 
    PNG
    media_image1.png
    332
    480
    media_image1.png
    Greyscale


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Manabe et al. (US 2009/0103021, hereinafter “Manabe”).
Regarding claim 17, Li discloses the limitations of claim 1 above.
Li does not disclose that the array substrate further includes an over coat layer disposed on a side of the pixel electrode layer proximate to the opposite substrate;
the film of the at least one film is located in the over coat layer.
However, Manabe teaches an array substrate further includes an over coat layer disposed on a side of the pixel electrode layer proximate to an opposite substrate (Figure 2; 10 includes 18 disposed on a side of 17 proximate to 20); 
one film of the at least one film is in the over coat layer (Figure 3).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display panel as disclosed by Li with the teachings of Manabe, wherein the array substrate further includes an over coat layer disposed on a side of the pixel electrode layer proximate to the opposite substrate; the film of the at least one film is located in the over coat layer, for the purpose of aligning a liquid crystal where the alignment films are arranged between substrates and (Manabe: Figure 2, Paragraph [0066]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yoo, and in further view of Yamamoto (US 2004/0201815).
Regarding claim 9, Li as modified by Yoo discloses the limitations of claim 7 above.
Li does not disclose that a dimension of the protrusion in a direction from the array substrate to the opposite substrate is less than or equal to a dimension of the color filler layer in the direction from the array substrate to the opposite substrate.
However, Yamamoto teaches an analogous color filter on array structure (Figure 3), further includes at least one non-display region (non-display regions GB, GG, GR being formed between pixels PXB, PXG and PXR), in which a dimension of a protrusion in a direction from the array substrate (100) to the opposite substrate (200) is equal to a dimension of a color filter layer in the direction from the array substrate to the opposite substrate (see Paragraphs [0064]-[0065] teaching protrusion 31B and color filter layer 24B having the same height of 4.0 μm).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the liquid crystal display panel as disclosed by Li with the teachings of Yamamoto, wherein a dimension of the protrusion in a direction from the array substrate to the opposite substrate is less than or equal to a dimension of the color filler layer in the direction from the array substrate to the opposite substrate, for the purpose of adjusting the height of protrusions so as to obtain a maximum transmittance (Yamamoto: Paragraphs [0083]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Yoo, and in further view of Kim (US 2006/0209246).
Regarding claim 19, Li as modified by Yoo discloses the limitations of claim 10 above.
Li does not explicitly disclose that the opposite substrate further includes a second base substrate and a color filter layer disposed on a side of the second base substrate proximate to the array substrate, and the color filter layer includes color filter portions of at least two colors; and
the plurality of grooves are located in a color filler portion of a color among the color filter portions of at least two colors.
However, Kim teaches that an opposite substrate (210, 21, 22) includes a second base substrate (210) and a color filter layer (230) disposed on a side of the second base substrate proximate to an array substrate (110), and the color filter layer includes color filter portions of at least two colors (Paragraph [0071]); and
the plurality of grooves are located in a color filler portion of a color among the color filter portions of at least two colors (Figure 3 and Paragraph [0071]).
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the
One would have been motivated to the liquid crystal display panel as disclosed by Li with the teachings of Kim, wherein the opposite substrate further includes a second base substrate and a color filter layer disposed on a side of the second base substrate proximate to the array substrate, and the color filter layer includes color filter portions of at least two colors; and the plurality of grooves are located in a color filler portion of a color among the color filter portions of at least two colors, for the purpose of providing a color filter layer on an opposite substrate where spacers maintain the cell gap, while the color filter layer partitions a display panel into pixel regions and forms grooves for the spacers (Kim: Figure 3, Paragraphs [0044], [0059], [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871